           Case 1:20-cv-09856-VEC Document 17 Filed 03/17/21 Page 1 of 1


                                                               Jackson Lewis P.C.
                                                               58 South Service Road, Suite 250
                                                               Melville NY 11747
                                                               (631) 247-0404 Main
                                                               (631) 247-0417 Fax
                                                               jacksonlewis.com




MY DIRECT DIAL IS: (631) 247-4661
MY EMAIL ADDRESS IS: NOEL.TRIPP@JACKSONLEWIS.COM




                                                         March 17, 2021

VIA ECF

The Honorable Valerie Caproni
United States District Judge
Southern District of New York
40 Foley Square, Room 240
New York, NY 10007

                                             Re:   Monique Katz v. Equinox Holdings, Inc.
                                                   Civil Case No.: 20-cv-09856

Dear Judge Caproni:

        We represent the Defendant, Equinox Holdings, Inc., in the above-referenced matter. We
write, jointly with counsel for Plaintiff, to respectfully request an extension of the parties’ time to
provide a mediator schedule. The current deadline to provide a mediator schedule is March 17,
2021 [ECF Doc. 16] and the parties respectfully request that the time be extended to and
including March 24, 2021. The extension is necessary to coordinate the schedule of a newly-
hired client contact at Defendant, and to allow her to familiarize herself with this action. This is
the parties’ second request for an extension of time to set the mediator schedule and it does not
affect any other deadlines.

        We thank the Court for its time and consideration to this matter.

                                                         Respectfully submitted,
                                                         JACKSON LEWIS, P.C.

                                                         Noel P. Tripp

                                                         Noel P. Tripp

NPT:HCH
cc:  All Counsel of Record (via ECF)
